Citation Nr: 1634728	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case has been before the Board several times.  In May 2014, the Board granted service connection for erectile dysfunction as associated with already service-connected hypertension.  At that time, the Board also remanded the psychiatric disorder claim for additional development.  Then, in June 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The VHA opinion was received in August 2016.  In light of the outcome of the decision below, and because the decision describes the opinion, the Veteran is not prejudiced by an adjudication of the claim prior to receiving a copy.


FINDING OF FACT

The Veteran's major depressive disorder is aggravated by his service-connected erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, as associated with service-connected erectile dysfunction, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be established on a secondary basis.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  

II. Analysis

The Veteran contends that his currently diagnosed psychiatric disorder was caused or aggravated by his service-connected erectile dysfunction.

The Veteran received a VA examination in July 2014 wherein he was diagnosed as having major depressive disorder.  The examiner opined that the condition was less likely than not caused or aggravated by the Veteran's service-connected erectile dysfunction primarily because the psychiatric condition predated the Veteran's erectile dysfunction.  Previously, a March 2012 VA examiner could not provide an opinion "regarding the onset or etiology of the symptoms of depression other than to state that they worsened after he developed with erectile dysfunction."

The Board obtained a VHA expert medical opinion from a psychiatrist in August 2016 to further address the question.  There, the expert opined that it was as likely as not that the Veteran's depression is aggravated by his erectile dysfunction.  The expert noted that the baseline level of the Veteran's depression was mild prior to the aggravation, during which time he maintained a higher level of self-esteem, functioned well at work, and was able to maintain sex life with his wife.  As noted by the expert, after the onset of the erectile dysfunction, the Veteran's symptoms manifested as low self-esteem, anxiety attacks, early retirement, and the inability to have any sex life.  Concluding, the examiner opined that the evidence "demonstrates a permanent change in emotional and behavioral functioning, rather than a temporary 'flare up'."

The Board finds the August 2016 VHA expert medical opinion persuasive in light of the well-reasoned explanation based on an accurate medical history and review of the evidence in the claims file.  Thus, the Board finds that service connection for the Veteran's major depressive disorder is warranted on the basis of secondary aggravation as a sufficient baseline of mild has been identified.  See 38 C.F.R. § 3.310(b).  Accordingly, the Board concludes that service connection for major depressive disorder is warranted on this basis.


ORDER

Service connection for major depressive disorder, as aggravated by service-connected erectile dysfunction, is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


